DETAILED ACTION

Response to Amendment
1 	This office action is in response to applicant’s communication filed on 06/02/2022 in response to PTO Office Action mailed 03/07/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 8, and 15 claims are amended. No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
Response to Arguments
3.	 Applicant's arguments with respect to 35 USC 103 have been fully considered but are moot in view of new ground(s) of rejection.
	                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al. (US 2013/0151938 A1), hereinafter Waldman and in view of Schodl et al. (US 2012/0137203), hereinafter Schodl.

	Referring to claims 1, 8 and 15, Waldman discloses a method of exposing parameters in referencing worksheets (See para. [0047] and para. [0048] and Figure 6, the user style properties or attributes are exposed as referenced spreadsheet object in a spreadsheet, the results of the calculation can be displayed on the spreadsheet object and provided to a source object), the method comprising: 
receiving a request for a referencing worksheet linked from a data source web page (See para. [0027] and para. [0028], the system receiving a request associated with a reference spreadsheet object which related to a webpage object based on price information), wherein the data source [object] is a presentation of a data set from a database (See para. [0020] and para. [0021] and Figures 1, 2, the webpage object [e.g. elements, data] are retrieved from external data servers/store 118), and wherein the data source web page comprises a function utilizing an exposable parameter (See para. [0020], para. [0021] and para. [0047] and Figures 2 and 6, the system associates web page objects outside the boundaries of a spreadsheet object and performs calculation, the results of the calculation is displayed on the spreadsheet object in the spreadsheet application, note in para. [0021] and para. [0022], the calculation can be accomplished through a mechanism that allows for a formula function that enables a spreadsheet to reference objects in the webpage);
generating the referencing worksheet from the data source web page, wherein the referencing worksheet exposes the exposable parameter without exposing the function utilizing the exposable parameter (See para. [0022], para. [0027]-para.[0029], para. [0047], para. [0048] and Figures 2 and 6, generating the spreadsheet 222 which pull information from web page 220 and use the information in its model of relationships and formulas defining those relationships in the spreadsheet, for example, when the spreadsheet object is a mortgage worksheet and receives data from the webpage object, the system automatically pull the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object, the spreadsheet function is implicit, the actual formula is not showed and displayed to the user);
presenting the referencing worksheet with the exposable parameter without allowing access to the function utilizing the exposable parameter (See para. [0022], para. [0027]-para.[0029],  para. [0047], para. [0048] and Figures 2 and 6,  the system pulls the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object, the spreadsheet function is implicit, the actual formula can be accessed by the developers but not the user).
Waldman discloses a data source is web page or web page object (See para. [0027] and para. [0028], the system receiving a request associated with a reference spreadsheet object which related to a webpage object based on price information) but Waldman does not explicitly disclose the data source is a worksheet comprising a function utilizing an exposable parameter. 
However, Schodl discloses a data source worksheet comprising a function utilizing an exposable parameter, wherein the function is applied within the data source worksheet utilizing the exposable parameter (See para. [0304] and para. [0305], a database source spreadsheet has a subsuming formula utilizing an exposable keywork or parameter “SUBCALC” or function name “FOO”, the formula is hidden by representing all operations involved in calculating a result by means of a keywork or function name, e.g. “SUBCALC” or “FOO”).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the webpage data source of Waldman system to be a worksheet data source comprising a function utilizing an exposable parameter, taught by Schodl, in order to provide users not skilled in a programming language with means to specify complex calculations in the form of reusable functions and hides complexity from a user (See Schodl , para. [0212]).  In addition, both references (Schodl and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as displaying data values calculated by a spreadsheet function. This close relation between both references highly suggests an expectation of success.
As to claims 2, 9 and 16, Waldman discloses presenting a request to set the exposable parameter (See para. [0022], para. [0027]-para. [0029], para. [0047], para. [0048] and Figures 2 and 6, the system pulls the received data into the spreadsheet for computation of a mortgage evaluation with price 239 in response to a user request for mortgage evaluation and displays to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object). 
As to claims 3, 10 and 17, Waldman discloses receiving a value for the exposable parameter; and presenting, in the referencing worksheet, results of the function evaluated using the received value for the exposable parameter (See para. [0022], para. [0027]-para.[0029], para. [0047], para. [0048] and Figures 2 and 6, generating the spreadsheet 222 which pull information from web page 220 and use the information in its model of relationships and formulas defining those relationships in the spreadsheet, for example, when the spreadsheet object is a mortgage worksheet and receives data from the webpage object, the system automatically pull the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user the price 239 through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object).
5.	Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al. (US 2013/0151938 A1) in view of Schodl et al. (US 2012/0137203) and further in view of Igra et al. (US patent 6701485 B1), hereinafter Igra.

As to claims 4, 11 and 18, Waldman discloses issue a database/ data store query to the database/store, wherein the database/data store is within a cloud-based data warehouse (See para. [0019] and Figure 1, the system is a cloud-based system for integrating spreadsheet objects and other parts of a web service. The web services 112 and 113 within a cloud-based network providing a variety of functionally and tools [to users who may access through browsers on client devices.  The service 112 within the cloud-based network may execute a spreadsheet application, while service may provide other applications such as a word processing application, a presentation application, a real estate related application, a mapping application and/or comparable ones. The service is provided through one or more applications executed on one or more servers such and server 119 and store/retrieve data to and from data stores 118). Waldman does not explicitly disclose generating a database query using data source worksheet metadata of the data source worksheet and referencing worksheet metadata received in the request; and issuing the database query to the database. 
Igra discloses generating a database query using data source worksheet metadata of the data source worksheet and referencing worksheet metadata received in the request; and issuing the database query to the database (See Figure 4 and col 7, lines 15-40 and 55-67, the user employs the contents of the cells in the spreadsheet as inputs or parameters [e.g. worksheet metadata for a getQuote request, the system generates a query to MSN investor web site to obtain quote data for the stock symbols presented in the A column in the worksheet and receives an update quote data in response to the request to the stock symbols database in real time).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Waldman system to generate a database query using data source worksheet metadata of the data source worksheet and referencing worksheet metadata received in the request taught by Igra. Skilled artisan would have been motivated to bind spreadsheet cells or elements to various external data sources while providing faster throughput and less overhead (See Igra, col 3, lines 1-12) In addition, both references (Igra and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as binding spreadsheet objects to external data source in a Microsoft office suite. This close relation between both references highly suggests an expectation of success.
As to claims 5, 12 and 19, Igra also discloses receiving, in response to the database query, a subset of the data set from the database; and presenting, in a graphical user interface, the subset of the data set from the database including organizing the subset of the data set based on the referencing worksheet metadata (See Igra, Figure 4 and col 7, lines 15-40 and 55-67 and col 9, lines 60-67, in response to the getQuote request, the subset of stock symbols s’ prices are presented in the worksheet, whenever a bound cell’s value changes, the spreadsheet is recalculated and displayed the changed or cells that are recalculated by the spreadsheet).
As to claims 6, 13 and 20, Waldman in view of Igra discloses wherein altering the exposable parameter changes a chart presented in the referencing worksheet (See Igra, Figure 4 and col 7, lines 15-40 and 55-67 and col 9, lines 60-67, in response to the getQuote request, the subset of stock symbols s’ prices are presented in the worksheet, whenever a bound cell’s value changes, the spreadsheet is recalculated and displayed the changed or cells that are recalculated by the spreadsheet).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Waldman system to alter the chart presented in the referencing worksheet taught by Igra. Skilled artisan would have been motivated to do recalculation based on a change in worksheet object for accurate real time result (See Igra, col 9, lines 46-67) In addition, both references (Igra and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as binding spreadsheet objects to external data source in a Microsoft office suite. This close relation between both references highly suggests an expectation of success.
As to claims 7 and 14, Waldman discloses wherein the referencing worksheet presents at least a subset of the data set presented by the data source web page (See para. [0022], para. [0027]-para.[0029], para. [0047], para. [0048] and Figures 2 and 6, generating the spreadsheet 222 which pull information from web page 220 and use the information in its model of relationships and formulas defining those relationships in the spreadsheet, for example, when the spreadsheet object is a mortgage worksheet and receives data from the webpage object, the system automatically pull the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object, the spreadsheet function is implicit, the actual formula is not showed and displayed to the user). 
Waldman does not explicitly that the data source web page is a worksheet. 
Igra discloses the referencing worksheet presents at least a subset of the data presented by the data source worksheet (See col 2, lines 1-37 and col 3, lines 40-67 and col 4, lines 50-67, linking information in a spreadsheet element to information contained in an external data source, the external data source is a database application associated with Microsoft EXCEL sheet using a Dynamic Data Exchange DDE protocol, the system dynamically links a worksheet element in a Microsoft Excel spreadsheet to a data field element in the database application program. After the link is established, any data in the data field in the database application program would automatically appeared in the “linked” worksheet element in the spreadsheet cell).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Waldman system to bind worksheet data to external data source including linking from a data source worksheet, taught by Igra. Skilled artisan would have been motivated to obtain data source information from a spreadsheet since spreadsheets, charts, web databases, documents are common binding data source types for sharing information between applications in an office suite, e.g. Microsoft office (See Igra, col 3, lines 1-20 and col 5, lines 50-67]). In addition, both references (Igra and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as binding spreadsheet objects to external data source in a Microsoft office suite. This close relation between both references highly suggests an expectation of success.
				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/
  Primary Examiner, Art Unit 2153